Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to Application No. 16/383,385 filed 04/12/2019.  Claims 1-20 are pending and have been examined.
The information disclosure statement (IDS) submitted on 02/06/2020 was considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4, 8-11, 13 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goohs et al. (US 2010/0315638), herein Goohs.
Consider claim 1, Goohs clearly teaches a sensor analysis computer device for analyzing particulate matter (Fig. 12) comprising: 

at least one memory; and at least one processor in communication with the at least one memory, ([0149]-[0156]) and further in communication with a sensor configured to measure particulate matter, (Optical sensor system 180, [0070]) the at least one processor programmed to: 

store a plurality of parameter data for the sensor including a calibration factor; (Calibration information, which includes a calibration factor and sensor data, is stored, [0104], [0107], [0131], [0174], [0175], Table 1.)

receive a plurality of sensor data from the sensor; (The optical sensor system 180 continuously measures the optical energy scattered off of particulate matter, [0070], [0078]-[0080], [0111].)

determine a present calibration factor based on the plurality of parameter data and the plurality of sensor data; (Based on the data generated by sensor system 180 and the calibration information a calibration factor is determined, [0093], [0105], [0132], [0174], [0175], Table 1.)

determine an updated calibration factor for the sensor based on the present calibration factor and the plurality of parameter data; (If the particulate mass concentration, calculated using a current calibration factor, changes by a threshold amount then a new calibration factor will be determined, [0127], [0137], [0147], using the calibration information, [0093], [0105], [0132], [0174], [0175], Table 1.) and 

transmit the updated calibration factor to the sensor, wherein the sensor is configured to adjust subsequent sensor data based on the updated calibration factor. (Analyzer 140 receives the calibration information to calibrate the sensor, [0132].)

Consider claim 2, Goohs clearly teaches the at least one processor is further programmed to determine the calibration factor based, at least in part, on experimental testing of the sensor. (Data gathered by particulate matter collection stage 197 is used to create the calibration information, [0084], [0091], [0104], [0131].)

Consider claim 4, Goohs clearly teaches the plurality of parameter data includes structural data associated with the sensor.  (Forward and backward scattering sensors 180-1 and 180-2, [0076], [0167], Table 1)

Consider claim 8, Goohs clearly teaches the at least one processor is further programmed to periodically determine the updated calibration factor based on subsequent sensor data from the sensor. (If the particulate mass concentration changes by a threshold amount then a new calibration factor will be determined, [0127], [0137], [0147].)

Consider claim 9, Goohs clearly teaches the at least one processor is further programmed to: receive a sensor signal from the sensor: and apply the updated correlation factor to the received sensor signal to determine an adjusted sensor signal. ([0174])

Consider claim 10, Goohs clearly teaches a system for analyzing particulate matter comprising: 

a plurality of sensors configured to measure particulate matter; (Optical sensor system 180, [0070]) and 

a sensor analysis computer device in communication with the plurality of sensors comprising at least one memory and at least one processor in communication with the at least one memory, ([0149]-[0156]) the at least one processor programmed to: 

store a plurality of parameter data for the plurality of sensors including a calibration factor for each sensor of the plurality of sensor; (Calibration information, which includes a calibration factor and sensor data, is stored, [0104], [0107], [0131], [0174], [0175], Table 1.)


receive a plurality of sensor data from the plurality of sensors; (The optical sensor system 180 continuously measures the optical energy scattered off of particulate matter, [0070], [0078]-[0080], [0111].)

determine a plurality of correlations between the plurality of sensors based on the plurality of sensor data; (A ratio of forward to backward scattered optical energy is measured, [0091], [0103], [0164], [0175], Table 1.) and 

update at least one of the plurality of calibration factors based on the plurality of correlations. (Based on the data generated by sensor system 180 and the calibration information a calibration factor is determined, [0093], [0105], [0132], [0174], [0175], Table 1.)

Consider claim 11, Goohs clearly teaches the sensor analysis computer device is further programmed to transmit the at least one updated calibration factor to the corresponding sensor, wherein the corresponding sensor is configured to adjust subsequent sensor output based on the updated calibration factor. (Analyzer 140 receives the calibration information to calibrate the sensor, [0132].)

Consider claim 13, Goohs clearly teaches the plurality of sensors are each the same type of sensor. (Sensors 180-1 and 180-2 are both optical sensors, [0074].)

Consider claim 18, Goohs clearly teaches the sensor analysis computer device is further programmed to periodically determine updated calibration factors for the plurality of sensors based on subsequent sensor data from the corresponding sensors. (If the particulate mass concentration changes by a threshold amount then a new calibration factor will be determined, [0127], [0137], [0147].)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Goohs et al. (US 2010/0315638) in view of Mocnik et al. (US 2016/0216200), herein Mocnik.
Consider claim 3, Goohs clearly teaches the at least one processor is further programmed to generate the calibration factor based, at least in part, on signal output of the sensor.

However, Goohs does not explicitly teach signal output of the sensor detecting zero particles.

In an analogous art, Mocnik, which discloses a particle analyzer, clearly teaches signal output of the sensor detecting zero particles. ([0014], [0042])

Therefore, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify the system of Goohs by signal output of the sensor detecting zero particles, as taught by Mocnik, for the benefit of establishing a baseline signal with which to correct the sensor output.

Consider claim 14, Goohs clearly teaches the sensor analysis computer device is further programmed to receive the sensor data from each of the plurality of sensors. ([0149]-[0156])

However, Goohs does not explicitly teach receiving the sensor data wirelessly.

In an analogous art, Mocnik, which discloses a particle analyzer, clearly teaches receiving the sensor data wirelessly. ([0040])

Therefore, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify the system of Goohs by receiving the sensor data wirelessly, as taught by Mocnik, to achieve the predictable result of transmitting sensor data.

Claims 5 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Goohs et al. (US 2010/0315638) in view of Mead et al. (US 7,057,724), herein Mead.
Consider claim 5, Goohs clearly teaches the sensor.

However, Goohs does not explicitly teach the sensor includes a photo resistor and an infrared emitting diode.

In an analogous art, Mead, which discloses a particle analyzer, clearly teaches the sensor includes a photo resistor and an infrared emitting diode. (Light source includes infrared and photodetectors include photocells, col. 1 lines 30-47.)

Therefore, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify the system of Goohs by the sensor includes a photo resistor and an infrared emitting diode, as taught by Mead, to achieve the predictable result of sensing particulate matter.

Consider claim 19, Goohs combined with Mead clearly teaches at least one sensor of the plurality of sensors includes a photo resistor and an infrared emitting diode. (Light source includes infrared and photodetectors include photocells, col. 1 lines 30-47 Mead.)

Claims 6 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Goohs et al. (US 2010/0315638) in view of Schladitz et al. (US 2019/0234862), herein Schladitz.
Consider claim 6, Goohs clearly teaches the sensor.

However, Goohs does not explicitly teach the sensor includes a plurality of lasers, wherein the lasers are configured to each provide different scattering signals of a detected particle.

In an analogous art, Schladitz, which discloses a particle analyzer, clearly teaches the sensor includes a plurality of lasers, (Laser diodes L1, L2 and L3, [0047]) wherein the lasers are configured to each provide different scattering signals of a detected particle. (Each laser diode emits a light beam of different wavelengths, [0047], which are used by the detectors to detect scattered light in a wavelength-selective manner, [0062].)

Therefore, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify the system of Goohs by the sensor includes a plurality of lasers, wherein the lasers are configured to each provide different scattering signals of a detected particle, as taught by Schladitz, to achieve the predictable result of sensing particulate matter.

Consider claim 20, Goohs combined with Schladitz clearly teaches at least one sensor of the plurality of sensors includes a plurality of lasers, (Laser diodes L1, L2 and L3, [0047] Schladitz) wherein the lasers are configured to each provide different scattering signals of a detected particle. (Each laser diode emits a light beam of different wavelengths, [0047], which are used by the detectors to detect scattered light in a wavelength-selective manner, [0062] Schladitz.)

Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Goohs et al. (US 2010/0315638) in view of Dhake et al. (US 2019/0283525), herein Dhake.
Consider claim 7, Goohs clearly teaches the at least one processor is further programmed to receive sensor data from a sensor and use the sensor data from the sensor to calculate the calibration factor. (Based on the data generated by sensor system 180 and the calibration information a calibration factor is determined, [0093], [0105], [0132], [0174], [0175], Table 1.)

However, Goohs does not explicitly teach the sensor includes a high-resolution sensor.

In an analogous art, Dhake, which discloses a particle analyzer, clearly teaches the sensor includes a high-resolution sensor. ([0009])

Therefore, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify the system of Goohs by the sensor includes a high-resolution sensor, as taught by Dhake, to achieve the predictable result of sensing particulate matter.

Consider claim 16, Goohs clearly teaches the sensor analysis computer device is further programmed to receive sensor data from a high-resolution sensor and use the sensor data from the high-resolution sensor to calculate the calibration factor.  (Based on the data generated by sensor system 180 and the calibration information a calibration factor is determined, [0093], [0105], [0132], [0174], [0175], Table 1 Goohs.)  ([0009] Dhake)

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Goohs et al. (US 2010/0315638) in view of McBrady et al. (US 2019/0195769), herein McBrady.
Consider claim 15, Goohs clearly teaches the plurality of sensors.

However, Goohs does not explicitly teach low-cost sensors.

In an analogous art, McBrady, which discloses a particle analyzer, clearly teaches low-cost sensors. ([0015])

Therefore, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify the system of Goohs by using low-cost sensors, as taught by McBrady, for the benefit of reducing the price of the system.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Goohs et al. (US 2010/0315638) in view of Ozcan et al. (US 2020/0103328), herein Ozcan.
Consider claim 17, Goohs clearly teaches the sensor analysis computer device.

However, Goohs does not explicitly teach generating a spatial temporal map of the particulate matter in an area define by the plurality of sensors.

In an analogous art, Ozcan, which discloses a particle analyzer, clearly teaches generating a spatial temporal map of the particulate matter in an area define by the plurality of sensors. ([0010])

Therefore, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify the system of Goohs by generating a spatial temporal map of the particulate matter in an area define by the plurality of sensors, as taught by Ozcan, for the benefit of presenting a visualization of air quality.

Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
In the case of amending the claimed invention, applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN R SCHNURR whose telephone number is (571)270-1458. The examiner can normally be reached M-F 6a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571)272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN R SCHNURR/Primary Examiner, Art Unit 2425